Scott, J. (concurring):
I concur upon the ground that defendants Finkelstein themselves erected the obstruction they were afterwards obliged to remove. In my opinion the resolution of the board of estimate and apportionment added nothing to the power and duty of the borough president as to the removal of street encroachments. The duty to remove or compel the removal of illegal obstructions *539rested on the borough president. The hoard of estimate and apportionment had no power to permit such obstruction to be erected or to continue, and its resolution directing its removal added nothing to the power of the borough president in the premises, but was merely advisory, furnishing, perhaps, a sort of moral support. I do not think, therefore, that the resolution of the hoard of estimate and apportionment affects the question involved in this appeal. Precisely the same question would have been presented if the borough president had acted upon his own initiative and no resolution had been passed by the board of estimate and apportionment
As I have said, the determining fact in the present case, as it appears to me, is that the Einkelsteins themselves erected the particular obstruction which was removed, and it harmonizes a judgment in their favor with both of the cases cited by Mr. Justice Clarke. ■'
Cause of action as against owners dismissed and judgment directed for plaintiff against defendants Finkelstein as stated in opinion, without costs. Order to be settled on notice.